Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
Information Disclosure Statement
2.   	The information Disclosure Statement (IDS) filed 8/06/2019 has been considered.  
Claim Objections

3.   	Claims 5, 7, 13, and 15 are objected to because of the following informalities:
In claims 5 and 13, “obtaining the third set of features comprises obtaining at least one of: …. and ….” where the “and” should read “or”. Similarly to claims 5 and 17, the “and” should read “or”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Similarly, in claims 6, “the first time period” lacks antecedent basis and indefinite. It is unclear whether this limitation refers to “a future first time period” in claim 1?
	Further in claim 1, “abnormal air pollution emission” lacks antecedent basis. 
	Similarly, “abnormal air pollution emission” in claims 2 and 5-8 lacks antecedent basis.
	The recitation in claim 2, “the third time period” lacks antecedent basis and indefinite. It is unclear whether this limitation refers to “a past third time period”?
	 Similarly, in claim 3, “the third time period” lacks antecedent basis and indefinite. It is unclear whether this limitation refers to “a past third time period”?
	Dependent claims are rejected for the same reason as its respective parent claim.
	Claim Rejections - 35 USC § 101 
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-20 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception. 
	Specifically, representative Claim 1 recites: 
obtaining a first set of features characterizing air condition in a zone; 
determining, based on the first set of features and using a first prediction classifier, whether the zone is subject to abnormal air pollution emission in a future first time period; 
in response to determining that the zone is subject to abnormal air pollution emission in the first time period, obtaining a second set of features characterizing air condition in the zone; and 
determining, based on the second set of features and using a second prediction classifier, a future second time period in which the zone is subject to abnormal air pollution emission, the second time period being included in the first time period.  

	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (machine).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the “bold font” above falls into the Mental grouping, such as concepts performed in the human mind (including an observation, evaluation, judgement, opinion), e.g. receiving a first data and in response obtaining a second data then make a judgement.  Thus, the step 2A – prong I is Yes.  
Similar limitations comprise the abstract idea of Claims 9 and 17.
	
Next, under the Step 2A, Prong II, we consider whether the claim that recites

The above claims comprise the following additional elements: obtaining a first set and a second set of features of air condition which are generic, routine, conventional steps that amount to mere data gathering, which is a form of insignificantly extra-solution activity.
Furthermore, the preambles of claims 1 and 9 recite for abnormal air pollution emission prediction and claim 17 recites a computer program product being tangibly stored on a non-transient machine-readable medium, where the additional element in the preamble is not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment of field of use. 
In conclusion, the above additional elements, considered individually and in
combination with the other claim elements do not reflect an improvement to other
technology or technical field, and, therefore, do not integrate the judicial exception into a
practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed above. Thus, the claims are not patent eligible.
Dependent claims 2-8, 10-16, and 18-20 provide additional features/steps which are part of expanded abstract idea of the independent claim (Step 2A, Prong I), recite no additional elements reflecting a practical application (Step 2A, Prong II), and fail a 
Thus, the dependent claims are also ineligible.   
                                  Claim Rejections - 35 USC § 112
8. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 4-5, 12-13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation in claims, 4, 12, and 20, “determining the zone candidate to be the zone” is indefinite. It is unclear “the zone” of what that Applicant refers to, whether the zone corresponding to the first set or second set of features?
Dependent claims 5 and 13 are rejected for the same reason with respective its parent claim.
 	AIA  Statement - 35 USC § 102 & 103  
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of   
Claim Rejections - 35 USC § 102
11. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed invention. 

12.	Claims 1, 4-5, 7, 9, 12-13, 15, 17, and 20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated over Zheng et al, hereafter Zheng (US 2016/0125307).
As per Claims 1, 9, and 17, Zheng teaches a method, device, and program product for abnormal air pollution emission prediction, comprising: 
obtaining a first set of features characterizing air condition in a zone ([0006], Fig 5 step 502, [0081], e.g. as shown in Fig 4, “pollutant concentration PM2.5 “ in an area 402  considered as “a first set of features”, see [0072], another example, by using the code in [0057], obtain a first feature Fm of 
    PNG
    media_image1.png
    48
    307
    media_image1.png
    Greyscale
); 
determining, based on the first set of features and using a first prediction classifier ( [0024]-[0025], e.g. Fig 1, classifier 106 and predicted AQI 124, see also from the code in [0057], e.g. by using the code in [0057], obtain a first feature Fm and classifies it when count i=0 “first time” and pick grid “zone” ), whether the zone is subject to abnormal air pollution emission in a future first time period ( when AQI for an area is very bad if in the past hour was very bad, e.g. the AQI 302 of an area at time t1 304 may closely resemble the AQI 306 of the area at time t2, see [0056], e.g. Fig 2.5  “past 1-hour period” considered “the future first time period/ first time period”, [0072] );
in response to determining that the zone is subject to abnormal air pollution emission in the first time period, obtaining a second set of features characterizing air condition in the zone (Fig 4 shows “PM10 ” considered “a second set of features” corresponds to the area 406 , see [0072] ); and 
determining, based on the second set of features and using a second prediction classifier ( [0024]-[0025], e.g. by applying the code in  [0057], obtain a second feature Ft  and classifies when count i=1 “second time period” classifies a second feature and pick grid “zone”), a future second time period in which the zone is subject to abnormal air pollution emission (Fig 4, area 406 corresponds to pollutant PM10 , [0072], “a past 1-hour period” considered “a future second time period”), the second time period being included in the first time period ( abnormal air pollution PM2.5  or PM2.5  on the passage of 2-hour period, which includes the first time period see Fig 4, [0072], e.g. the AQI 302 of an area at time t1 304 may closely resemble the AQI 306 of the area at t2, see Fig 3 ).
As per Claims 4, 12, and 20, Zheng teaches a method, device, and program product of claims 1, 9, and 17, wherein obtaining the first set of features comprises:
obtaining a third set of features characterizing air condition in a zone candidate (NO2 “a third set of features” corresponds to the area 404 in Fig 4, [0072] ), the third set of features being different from the first and second sets of features ( NO2 pollutant concentration is different from PM2.5 and PM10);
2  in the same area, [0020], [0024], [0031] ); 
determining, based on the third set of features, whether the zone candidate includes a potential pollution source ( [0061], [0065], [0068]-[0071] ); 
in response to determining that the zone candidate including the potential pollution source, determining the zone candidate to be the zone (e.g. the second AQI (which is PM10 ) may be inferred for the pollutant NO2  in the same area, [0020] ); and28P201810364US1P2018010364US01 
obtaining the first set of features for the zone ( obtain AQI label for the pollutant, see [0031], e.g. the iteration (coding in [0057] ) may add labeled dataset for G1, [0058], [0085] ).  
As per Claims 5 and 13, Zheng teaches the method and device of claims 4 and 12, wherein obtaining the third set of features comprises obtaining at least one of: 
an area ratio occupied by a non-pollution source in the zone candidate ( NO2 “the third set of features” corresponds to area 404, see Fig 4, [0072], NO2 considered as “a non-population source”, e.g. do not have air quality monitor stations, [0023]. It is noted that NO2 forms from emissions from cars, trucks and buses, power plants, and off-road equipment), a type of the potential pollution source (thus, NO2 can be a type of potential pollution source); a size of the potential pollution source; a density of the potential pollution source; a predetermined air pollutant emission scale of the potential pollution source; and time since the zone candidate was last determined to be subject to abnormal air pollution emission.  
As per Claims 7 and 15, Zheng teaches the method and device of claims of claims 1 and 9, wherein obtaining the second set of features comprises obtaining at least one of: a number of times the zone being previously determined to be subject to abnormal air pollution emission in the second time period (when AQI for an area is very bad if in the past hour was very bad, e.g. the AQI 302 of an area at time t1 304 may closely resemble the AQI 306 of the area at time t2, see [0056] ); 29P201810364US1P2018010364US01 historical air pollutant concentration in the zone in the second time period; and historical air pollutant concentration surrounding the zone in the second time period.  
Claim Rejections - 35 USC § 103
13. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


14.	Claims 2-3, 10-11, and 18-19 are rejected under AIA  35 U.S.C. 103 as being obvious over Zheng. 
As per Claims 2, 10, and 18, Zheng teaches a method, device, and program product of claims 1, 9, and 17, wherein obtaining the first set of features comprises
obtaining at least one of historical cumulative concentration information characterizing air pollutant concentration accumulated in the zone in a past third time period (e.g. in Fig 4, PM10  pollutant concentration corresponds to the area 402, past 1-hour period considered “a third time”, [0072] ); 
10  pollutant concentration, [0037], air pollutants may be dispersed in the area, [0035] );  
historical wind direction in the zone in the third time period (PM10  pollutant concentration in a grid may become dense, [0044], e.g. high wind speed disperses the concentration of PM10  “wind direction”, [0037], or when travel speed of vehicles “wind direction”, [0040] );  
historical temperature in the zone in the third time period (when the concentration of PM10  in a grid “zone” may become “dense” or Mo high concentration with high humidity, considered “temperature”, [0037].  It is noted Density changes with temperature because volume changes with temperature); 
a number of times the zone being previously determined to be subject to abnormal air pollution emission in a past fourth time period (predetermined time period, e.g. 3 months, see [0074], [0095], so past 3 months considered “past fourth time period”); 27P201810364US1P2018010364US01 whether the zone was determined to be subject to abnormal air pollution emission in a past fifth time period; and time since the zone was last determined to be subject to abnormal air pollution emission (Thus, based on past every hours, past months, so past years considered “a past fifth time period”.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Zheng when a past hour period which represents a past third time period and a past month period which represents past fourth time period, thus, it is obvious when a past year period could represent a past fifth time period, and so on.
As per Claims 3, 11, and 19, Zheng teaches a method, device, and program product of claims 2, 10, and 18, wherein obtaining the historical cumulative concentration information comprises: 
dividing the third time period into a plurality of time intervals (see [0041]-[0042] ); 
for each of the plurality of time intervals, determining a concentration difference between air pollutant concentration in the zone in the time interval and air pollutant concentration surrounding the zone in the time interval (Fig 4 shows pollutant concentration appears at time interval by hour of each area, [0038]-[0042], [0064] ); 
determining a weight for the concentration difference based on a time distance between a predetermined time point in the time interval ( [0038]-[0039] ) and the most recent time point in the third time period (center point considered “past the third time period”, [0048] ), the weight decreasing as the time distance increasing ( e.g. AQI increases when increasing population, see [0032], [0075]. It is obvious to say in other words, when weight increases as time distance decreasing); and
determining the historical cumulative concentration information based on the concentration difference and the weight for the concentration difference (Table 1 shows the level of concentrations as a result, [0032] ).  
15.	Claims 6, 8, 14, and 16 are rejected under AIA  35 U.S.C. 103 as being obvious over Zheng in view of Liu et al, hereafter Liu (US 2018/0082199).
As per Claims 6 and 14, Zheng teaches the method and device of claims 1 and 9, wherein determining whether the zone is subject to abnormal air pollution emission in the first time period comprises:
10 ) may be inferred for the pollutant NO2 in the same area, [0020], [0024]. It is noted that NO2 forms from emissions from cars, trucks and buses, power plants, and off-road equipment), e.g. high wind may disperse the concentration of PM10, [0037]);
comparing the first likelihood with a first predetermined threshold ( predetermined categories of POIs and compare the POI data of two consecutive quarters, see [0035]-[0037] ). Zheng does not explicitly teach in response to determining that the first likelihood exceeding the first predetermined threshold, determining that the zone is subject to abnormal air pollution emission in the first time period.  
Liu teaches in response to determining that the first likelihood exceeding the first predetermined threshold, determining that the zone is subject to abnormal air pollution emission in the first time period (Fig 5, [0061]-[0063]. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Zheng to determine the target area as a potential pollutant as taught by Liu that would facilitate to determine pollution sources based on pollution
start times of target pollution processes with matched features in the plurality of pollution process sets within a time window (Liu, [0059]). 
As per Claims 8 and 16, Zheng teaches the method and device of claims of claims 1 and 9, wherein determining the second time period comprises: 
determining, based on the second set of features and using the second prediction classifier, second likelihood that the zone is subject to abnormal air pollution 10 ) may be inferred for the pollutant, e.g.SO2 in the same area, [0020], [0024], high wind may disperse the concentration of PM10, [0037] ). It is noted that SO2   sulfur dioxide released into the environment comes from electric utilities, especially those that burn coal. Some other sources of sulfur dioxide include petroleum refineries, cement manufacturing, paper pulp manufacturing, and metal smelting and processing facilities; 
Zheng does not explicitly teach comparing the second likelihood with a second predetermined threshold; and in response to determining that the second likelihood exceeding the second predetermined threshold, determining that the second time period candidate to be the second time period.   
Liu teaches comparing the second likelihood with a second predetermined threshold and in response to determining that the second likelihood exceeding the second predetermined threshold, determining that the second time period candidate to be the second time period (see [0040], [0048]). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Zheng to determine the target area as a potential pollutant as taught by Liu that would facilitate to determine pollution sources based on pollution
start times of target pollution processes with matched features in the plurality of pollution process sets within a time window (Liu, [0059]).
Conclusion
16.	The following pertinent prior arts and prior art of record such as: US 2016/0370339 of Liu et al – Air-Pollution anomaly location mechanism; US 2017/0316328 of Dong et al – Pollution Prediction; US 2017/0184561 of Bai et al – 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

 /LYNDA DINH/ Examiner, Art Unit 2865                                                                                                                                                                                                       


/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863